EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, no prior art could be located that teaches or fairly suggests a second detection unit configured to detect a period in which a motion of a swing-back based on signal processing occurs using an output of the filter unit; a third detection unit configured to detect a motion vector between a plurality of the input images; and a processing unit configured to generate an image in which the motion of swing-back is corrected using the motion vector detected by the third detection unit during the period detected by the second detection unit, in combination with the rest of the limitations of the claim.
Regarding claim 6, no prior art could be located that teaches or fairly suggests a second detection unit configured to detect a period in which a motion of swing-back based on signal processing occurs using an output of the second filter unit; a third detection unit configured to detect a motion vector between a plurality of input images; a processing unit configured to generate an image in which the motion of swing-back is corrected using the motion vector detected by the third detection unit during the period detected by the second detection unit; a correction unit configured to correct an image 
Regarding claim 7, no prior art could be located that teaches or fairly suggests a second detection unit configured to detect a period in which a motion of swing-back based on signal processing occurs using an output of the second filter unit; a third detection unit configured to detect a motion vector between a plurality of the input images; a processing unit configured to generate an image in which the motion of swing-back is corrected using the motion vector detected by the third detection unit during the period detected by the second detection unit; a gain control unit configured to multiply the output of the second filter unit by a gain and output a multiplied result; a subtraction processing unit configured to subtract an output of the gain control unit from the output of the first filter unit; a correction unit configured to correct an image blur; and a correction control unit configured to control the correction unit using the output of the subtraction processing unit, wherein the processing unit corrects the motion of swing-back by performing a process of cutting out a partial image from an input image using the motion vector detected by the third detection unit and performs a process of cutting out the partial image at a position at which the motion of swing-back corresponding to the motion vector is reduced during the period detected by the second detection unit, and wherein the gain control unit multiplies the output of the second filter unit by a first gain during the period detected by the second detection unit and multiplies the output of the second filter unit by a second gain less than the first gain at a time other than during the period, in combination with the rest of the limitations of the claim.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS G GILES whose telephone number is (571)272-2824.  The examiner can normally be reached on M-F 6:45AM-3:15PM EST (HOTELING).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571) 272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NICHOLAS G GILES/Primary Examiner, Art Unit 2697